Opinion issued January 15, 2004 















In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01308-CR
          01-03-01309-CR
          01-03-01310-CR
____________

EX PARTE ANGEL DELACRUZ, Applicant




Original Proceeding on Petition for Writ of Habeas Corpus



 
MEMORANDUM  OPINION
               Relator, Angel Delacruz, filed a petition for writ of habeas corpus in this
Court.  He requests that we issue a writ ordering him discharged from custody or, in
the alternative, reducing the amount of his pretrial bail in cause numbers 963294,
963295, and 963296, pending in the 232nd District Court of Harris County.
               The courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no
pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981,
orig. proceeding); Tex. Gov’t Code Ann. § 22.221 (Vernon Supp. 2004).  Therefore,
we are without jurisdiction to grant relief.
               Accordingly, we dismiss the petition for want of jurisdiction.
               All pending motions are denied as moot.  
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).